Citation Nr: 0419301	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.  This appeal originally came before the Board 
of Veterans' Appeals from an August 1999 rating decision of 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO), that denied the veteran's 
claim for a compensable evaluation for his service connected 
hemorrhoids.

In July 2003, the Board remanded the case for additional 
development.  Subsequently, a February 2004 rating decision 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected hemorrhoids have been 
manifested by a small palpable internal hemorrhoid, and two 
one-centimeter external hemorrhoids, which have not been 
shown to result in bleeding, fissures, or anemia, and 
represent a mild to moderate level of disability; large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, have not been shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The revised notice requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003), VA's regulations implementing 
amended section 5103(a), apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's enactment, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date and (2) that the status and 
regulation provide that, before an initial unfavorable AOJ 
decision is issued on a claim, a service-connection claimant 
must be given notice in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim.  As discussed below, the 
Board finds that the veteran received appropriate notice and 
subsequent process.

The veteran was notified in the November 2000 statement of 
the case (SOC) of the criteria for a compensable evaluation.  
The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  In a May 
2003 letter, the RO informed the veteran of the provisions of 
the VCAA as well as the type of evidence necessary to 
substantiate his claim for an increased evaluation, and 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim.  On review, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  First, it was 
impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the 
content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination" for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, deciding the appeal at this 
time would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in February 2001 
and January 2004.  VA and private treatment records have been 
obtained.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The service medical records indicated that the veteran was 
seen with hemorrhoids in 1985.  Service connection was 
granted for hemorrhoids in December 1987.  A noncompensable 
evaluation was assigned from February 1987 under code 7336.  
That evaluation has been continued in subsequent rating 
actions, and the veteran now contends that he is entitled to 
a compensable evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

The veteran's hemorrhoid disability is evaluated under Code 
7336.  38 C.F.R. Part 4, Code 7336 (2003).  Code 7336 
contemplates a 10 percent evaluation where large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences, are demonstrated.  
The current noncompensable evaluation is appropriate where 
mild or moderate internal or external hemorrhoids are shown.  
38 C.F.R. Part 4, Code 7336 (2003).

A VA examination was conducted in May 1998.  The veteran 
reported a history of hemorrhoid surgery in 1991 and 1997.  
He complained of intermittent flare-ups of hemorrhoids, with 
occasional bleeding.  On examination, there were no visible 
external hemorrhoids or tags.  On digital examination, the 
examiner could palpate on the right internally.  It was soft 
and nontender.  The veteran's stool was heme negative, and 
there was no evidence of fecal leakage.  The size of the 
rectal lumen was normal.  The complete blood count showed a 
normal hemoglobin reading.

In July 1999, the veteran underwent a lateral sphincterotomy 
for anal stricture.  

A VA examination was conducted in February 2001.  The veteran 
reported some pains, lasting as little as 30 seconds, 
approximately once per week.  He had no problem with 
incontinence, but reported some itching.  On examination, 
there was no evidence of any itch.  The lumen size, rectum, 
and anus, were all within normal limits.  There were no signs 
of anemia or fissures.  There were two hemorrhoidal tags, 
slightly less than one centimeter in size, at four o'clock 
and seven o'clock.  There was no evidence of bleeding, and no 
internal hemorrhoids noted on rectal examination.  

The most recent VA examination was conducted in January 2004.  
The veteran reported that he continued to have pain, 
particularly with bowel movements.  He did not have any fecal 
leakage, and used no diapers or pads.  The only treatment the 
veteran used at the time was Preparation-H.  On examination, 
there was no evidence of significant external hemorrhoids or 
of fissures or fistula.  Digital rectal examination revealed 
a small palpable internal hemorrhoid and there was good 
sphincter tone.  There was no evidence of fecal leakage, and 
the size of the rectum and anus was adequate.  

The Board is of the opinion that the VA examination 
demonstrates that the veteran's service-connected hemorrhoid 
disability does not more nearly approximate a level of 
impairment consistent with a 10 evaluation under Code 7336.  
There is no showing of large, or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, and no frequent 
recurrences.  The veteran's disability is manifested by a 
small palpable internal hemorrhoid, and two one-centimeter 
external hemorrhoids, which have not been shown to result in 
bleeding, fissures, or anemia, and are well within the mild 
to moderate range of the current noncompensable evaluation.  
38 C.F.R. Part 4, § 4.7, Code 7336 (2003).  The Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's service connected 
hemorrhoids.  There is no equipoise between the positive and 
negative evidence in this case and no reasonable doubt issue 
is raised.  38 C.F.R. § 3.102 (2003). 

The provisions of 38 C.F.R. § 3.321(b)(1) require that when 
the evidence demonstrates such an exceptional or unusual 
disability picture (involving factors like marked 
interference with employment or frequent periods of 
hospitalization) that the normal provisions of the rating 
schedule would not adequately compensate the veteran for a 
service-connected disability, the field station shall submit 
the case to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for review, with each 
being authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.

The Board considered whether the appellant's hemorrhoids 
present such an exceptional or unusual disability picture so 
as to warrant referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  However, the evidence 
discussed above does not suggest that the appellant's 
hemorrhoid disability presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  While the 
veteran has undergone three surgical procedures in the past 
13 years, the disability has not required frequent periods of 
hospitalization, and there is no showing that the veteran has 
experienced marked interference with employment due to his 
hemorrhoid disability.  Hence, referral of the issue is not 
warranted.


ORDER

The appeal is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



